 Case 16-05397     Doc 58   Filed 12/29/20 Entered 12/29/20 10:47:25             Desc Main
                              Document     Page 1 of 1




                                         Certificate Number: 03701-ILN-DE-035215815
                                         Bankruptcy Case Number: 16-05397


                                                        03701-ILN-DE-035215815




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on December 28, 2020, at 9:14 o'clock AM CST, Karen L Wiley
completed a course on personal financial management given by internet by Glenn
Stearns, Chapter 13 Standing Trustee, a provider approved pursuant to 11 U.S.C.
111 to provide an instructional course concerning personal financial management
in the Northern District of Illinois.




Date:   December 29, 2020                By:      /s/Consuelo V Gerhardt


                                         Name: Consuelo V Gerhardt


                                         Title:   Financial Educator
